331 S.W.3d 354 (2011)
Elizabeth EVANS, Appellant,
v.
HANNIBAL AREA COUNCIL OF AGING and Division of Employment Security, Respondents.
No. ED 94914.
Missouri Court of Appeals, Eastern District, Division Five.
February 15, 2011.
Elizabeth Evans, Palmyra, MO, pro se.
Hannibal Area Council of Aging, Hannibal, MO, pro se.
*355 Michael Pritchett (Div. of Employment Security), Jefferson City, MO, for respondents.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Elizabeth Evans (Claimant) appeals from the order of the Labor and Industrial Relations Commission (Commission) finding her ineligible for unemployment benefits because she was discharged for misconduct connected with her work.
We have reviewed the briefs of the parties and the record on appeal and find no error in any of the respects alleged. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).